Citation Nr: 1133959	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for drug and alcohol addiction, to include as secondary to an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to arthritis of the hands, neck, shoulders, knees, elbows, and feet, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for an auto-immune disorder, claimed as an overactive or weakened immune system, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968, with foreign service in Germany from June 1967 to October 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran in this case requested a Travel Board hearing in connection with these claims.  The hearing was scheduled for August 2007, but the Veteran requested that the hearing be postponed because he was out-of-state.  VA subsequently rescheduled the hearing for December 2007, but the Veteran failed to report for the hearing and made no attempt to reschedule the hearing for a later date.  Thus, the Board will proceed as though the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran's claims were previously before the Board in February 2009 and remanded for further evidentiary development, to include obtaining outstanding VA treatment records, private treatment records, service treatment records (STRs), and service personnel records (SPRs), obtaining records from the Social Security Administration (SSA), affording the Veteran the opportunity to provide additional information about his claimed in-service stressors, contacting the Joint Services Records Research Center (JSRRC) to corroborate the Veteran's claimed in-service stressors, and providing the Veteran VA examinations.  Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

I.  Acquired Psychiatric Disorder / Substance Abuse

The Veteran alleges that his currently diagnosed psychiatric disorder is related to service, and in particular, to the following stressful events: (1) fearing "constantly" for his brother and other friends who served in the Republic of Vietnam; (2) being hospitalized in November 1968 at Fort Jackson, South Carolina following an adverse reaction to "injections"; (3) nearly overturning a "radio rig" off the side of a mountain in Germany during winter 1968 on two separate occasions; (4) having a "confrontation" with German police while stationed at a radio compound; and (5) being exposed to various chemicals.

Service treatment records (STRs) associated with the claims file confirmed that the Veteran was hospitalized at Fort Jackson, South Carolina, in November 1966 after having an adverse reaction to a typhoid immunization.  To date, the other claimed in-service stressful events reported by the Veteran are not supported by the evidence of record and attempts to corroborate these events via other sources have been unsuccessful.  See November 2010 VA memorandum; statement from Army Criminal Records Division.  VA and private treatment records associated with the claims file also showed no diagnosis of or treatment for PTSD; however, these records reflect diagnoses of several psychiatric disorders including depressive disorder, not otherwise specified (NOS), recurrent major depressive disorder, depression, mood disorder, anxiety, and affective disorder.  See private treatment records dated October 2005 and February 2006; VA's active problem list.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of the currently diagnosed psychiatric disorders and their relationship to service, if any.  The Veteran should be afforded a VA examination on remand.

The Veteran also contends that he has a substance abuse disorder that is secondary to his claimed PTSD.  In light of Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Board will hold in abeyance the Veteran's claim of entitlement to service connection for drug and alcohol addiction, secondary to posttraumatic stress disorder.  Ordinarily, evidence of primary alcohol and drug abuse is considered to be "willful misconduct" and, therefore, not subject to service connection or compensation on a direct basis.  See generally, 38 C.F.R. § 3.301 (2010).  

In Allen, the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Id. at 1376.  On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Federal Circuit further explained:

Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service-connected disorder.  We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.  

Id. at 1381.  Consequently, the Board finds that the Veteran's claim of entitlement to service connection for drug and alcohol addiction, secondary to an acquired psychiatric disorder, to include PTSD, is inextricably intertwined with his acquired psychiatric disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

II.  Arthritis / Auto-Immune Disorder

The Veteran also contends that his currently diagnosed arthritis of the hands, neck, shoulders, knees, elbows, and feet, are related to service, and in particular to  exposure to Agent Orange.  The Veteran alleges the same with respect to an auto-immune disorder, claimed as an overactive or weakened immune system.  In particular, the Veteran asserts that he was exposed to equipment while stationed in Germany that had been in Vietnam where Agent Orange was used and that his brother had sent him packages (including clothing and other items which he wore or used) from Vietnam that also may have been exposed to Agent Orange.

As noted above, the Board requested that outstanding SSA records be obtained and associated with the claims file.  See February 2009 remand order.  Records pertaining to the Veteran's application for Social Security Disability benefits were obtained and associated with the claims file in response to this request.  Based on these records, it appeared that the Veteran's attempt to obtain these benefits were unsuccessful.  However, correspondence from the claims file showed that the Veteran received disability benefits from the Social Security Administration in January 2006.  The administrative decision awarding these benefits (as well as any medical evidence considered in reaching this decision) is not of record.  On remand, therefore, another attempt should be made to obtain a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from March 11, 2011.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his acquired psychiatric disability and/or auto-immune disorder/hypothyroidism since discharge from service that are not already of record.  The Veteran should also be notified pursuant to 38 C.F.R. § 3.159(e) that records from J. Frazier, M.D., as well as claimed in-service inpatient psychiatric treatment during the Veteran's service in Furth, Germany, could not be obtained.
  
Finally, the Veteran should be provided with a duty-to-inform notice regarding his service connection claims that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the AMC should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate his service connection claims on direct, presumptive, and secondary bases.  VA also has specific procedures to determine whether a veteran was exposed to herbicides in a location other than the Republic of Vietnam.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n.  To date, there is no indication of record that the procedures for properly developing and investigating the Veteran's service connection claim based on exposure to Agent Orange in a location other than the Republic of Vietnam have been followed.  Thus, the RO should further develop this claim as required by VA's M21-MR, in light of the accredited representative's argument dated in July 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his claimed disabilities since discharge from service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).
Advise the Veteran pursuant to 38 C.F.R. § 3.159(e) that records from J. Frazier, M.D., as well as claimed in-service inpatient psychiatric treatment during the Veteran's service in Furth, Germany, could not be obtained.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.

2.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from March 11, 2011.  If there are no VA medical records dated after March 11, 2011, this finding should be documented in the claims folder.

4.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n to attempt to verify the Veteran's claimed herbicide exposure based on his service in a location other than the Republic of Vietnam.
  
6.  After Steps 1-5 are completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

With regard to the Veteran's claimed PTSD, the examiner is asked to indicate whether the Veteran meets the criteria for a PTSD diagnosis, and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that: (A) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (B) that the claimed stressor(s) is adequate to support a diagnosis of PTSD; and (C) that the Veteran's symptoms are related to the claimed stressor(s).  
Please Note: The Veteran's in-service stressor related to his November 1966 hospitalization following an adverse reaction to a typhoid immunization has been sufficiently corroborated.   

The examiner is also asked to express an opinion as to whether the Veteran's currently diagnosed psychiatric disabilities, to include depressive disorder, not otherwise specified (NOS), recurrent major depressive disorder, depression, mood disorder, anxiety, affective disorder, and/or any other psychiatric disorder diagnosed on examination, at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's period of active service, and in particular, to his November 1966 in-service hospitalization following an adverse reaction to a typhoid immunization.  The examiner must provide a complete rationale for any stated opinion.

If the examiner answers affirmatively to either question above, the examiner is asked to indicate whether the Veteran has (or had during the appeal period) alcohol or drug abuse.  If so, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's alcohol or drug abuse was caused by, the result of, or due to a service-connected disability.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's alcohol or drug abuse was aggravated (i.e., permanently worsened) beyond its natural progression by a service-connected disability.

7.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


